Name: Commission Regulation (EC) No 604/2004 of 29 March 2004 on the communication of information on tobacco from the 2000 harvest onwards
 Type: Regulation
 Subject Matter: information technology and data processing;  cultivation of agricultural land;  plant product
 Date Published: nan

 Avis juridique important|32004R0604Commission Regulation (EC) No 604/2004 of 29 March 2004 on the communication of information on tobacco from the 2000 harvest onwards Official Journal L 097 , 01/04/2004 P. 0034 - 0038Commission Regulation (EC) No 604/2004of 29 March 2004on the communication of information on tobacco from the 2000 harvest onwardsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 2319/2003(2), and in particular Article 21 thereof,Whereas:(1) Commission Regulation (EC) No 2636/1999 of 14 December 1999 on the communication of information on tobacco from the 2000 harvest onwards and repealing Regulation (EEC) No 1771/93(3) has been substantially amended several times(4). In the interests of clarity and rationality the said Regulation should be codified.(2) The information to be communicated under Regulation (EEC) No 2075/92 and the regulations adopted for its application should be laid down.(3) In the interests of efficient administration, this information should be grouped and a timetable established for its submission.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1The Member States shall communicate the information set out in Annexes I, II and III in accordance with the time limits given therein.The information shall be provided for each harvest and for each group of varieties.Article 2The Member States shall take the measures necessary to ensure that the economic operators concerned provide them with the information required within the relevant time limits.Article 3Information on stocks held by first processing enterprises shall be communicated in accordance with Annex III.Article 4Regulation (EC) No 2636/1999 is repealed.References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex V.Article 5This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 March 2004.For the CommissionThe PresidentRomano Prodi(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 345, 31.12.2003, p. 17.(3) OJ L 323, 15.12.1999, p. 4.(4) See Annex IV.ANNEX I>PIC FILE= "L_2004097EN.003502.TIF">ANNEX II>PIC FILE= "L_2004097EN.003602.TIF">ANNEX III>PIC FILE= "L_2004097EN.003702.TIF">ANNEX IVRepealed Regulation with its successive amendments>TABLE>ANNEX VCORRELATION TABLE>TABLE>